Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanath (2009/0180428).
Regarding claims 1, 9, 19, 20, Viswanath teaches a method for accessing a network, performed by user equipment (UE) ([0007]-[0008]), the method comprising: determining, based on a traffic type of data to be transmitted and a service type of at least one wireless backhaul small base station, a wireless backhaul small base station to be accessed (i.e., if the backhaul capability of small base station 124 is much more better than the transmission capability of the wireless link 112, then the wireless link will not be the limiting factor [0036], the terminal determines the backhaul capability of each detected base station for selection [0039]); and accessing the wireless backhaul small base station (i.e., the terminal select the small (home) base station based on the backhaul capability [0039], [0047]).
Regarding claims 2, 10, Viswanath teaches monitoring system signaling broadcast by the at least one wireless backhaul small base station (i.e., therminal 
Regarding claims 3, 11, Viswanath teaches the service type of the at least one wireless backhaul small base station is indicative of: quality of service (QoS) of a traffic provided by the at least one wireless backhaul small base station, or a traffic type of a traffic provided by the at least one wireless backhaul small base station ([0022]).
Regarding claims 4, 12, Viswanath teaches preferentially selecting, when no base station is accessed, a macro base station with a wired backhaul capability for access (i.e., single hop may be preferred [0037], [0043]).
Regarding claims 5, 13, Viswanath teaches switching from the macro base station to the wireless backhaul small base station; or establishing a secondary connection with the wireless backhaul small base station while maintaining a connection with the macro base station (i.e., switching from base station 122 to base station 124 and vice versa based backhaul capability [0036]-[0040]).
Regarding claims 6, 14, Viswanath teaches determining, based on the traffic type of data to be transmitted and the service type of the at least one wireless backhaul small base station, a wireless backhaul small base station capable of supporting 
Regarding claims 7, 15, Viswanath teaches method for accessing a network, performed by a wireless backhaul small base station, the method comprising: determining a service type of the wireless backhaul small base station, wherein the service type is indicative of a service type of a traffic provided by the wireless backhaul small base station (i.e., type of service is based on traffic data [0022], backhaul capability [0052], [0054]); and broadcasting the service type through system signaling (i.e., the broadcast data comprises information on backhaul capability of base station [0052]).
Regarding claims 8, 16, Viswanath teaches determining the service type based on quality of service (QoS) of the traffic provided by the wireless backhaul small base station ([0022]); or determining the service type based on a traffic type of a traffic provided by the wireless backhaul small base station ([0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643